 

Exhibit 10.1

 

RELIANCE STEEL & ALUMINUM CO.

 

SECOND AMENDED AND RESTATED

 

2015 INCENTIVE AWARD PLAN

 

(as amended and restated May 20, 2020)

 

ARTICLE 1.

 

PURPOSE

 

The purpose of the Reliance Steel & Aluminum Co. Second Amended and Restated
2015 Incentive Award Plan (as it may be amended or restated from time to time,
the “Plan”) is to promote the success and enhance the value of Reliance Steel &
Aluminum Co. (the “Company”) by linking the individual interests of the
Employees to those of Company stockholders and by providing such individuals
with an incentive for outstanding performance to generate superior returns to
Company stockholders. The Plan is further intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of
Employees upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. This Plan constitutes
an amendment and restatement of the Reliance Steel & Aluminum Co. Amended and
Restated 2015 Incentive Award Plan, as adopted by the Company and approved by
the Company’s stockholders in 2015 (the “Existing Plan”). In the event that the
Company’s stockholders do not approve the Plan, the Existing Plan will continue
in full force and effect on its terms and conditions as in effect immediately
prior to the date the Plan is approved by the Board.

 

ARTICLE 2.

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

  

2.1            “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 12. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 12.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

 

2.2            “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.

 

2.3            “Applicable Law” shall mean any applicable law, including without
limitation: (a) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (c) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.

 

2.4           “Award” shall mean an Option, a Stock Appreciation Right, a
Restricted Stock award, a Restricted Stock Unit award, an Other Stock or Cash
Based Award or a Dividend Equivalent award, which may be awarded or granted
under the Plan.

 

2.5            “Award Agreement” shall mean any written notice, agreement, terms
and conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

 



 

 

 

2.6            “Award Limit” shall mean with respect to Awards that shall be
payable in Shares or in cash, as the case may be, the respective limit set forth
in Section 3.2.

 

2.7           “Board” shall mean the Board of Directors of the Company.

 

2.8           “Change in Control” shall mean the occurrence of a “change in the
ownership” or a “change in the effective control” of the Company, as determined
in accordance with this Section 2.8. In determining whether an event shall be
considered a “change in the ownership” or a “change in the effective control” of
the Company, the following provisions shall apply:

 

(a)            A “change in the ownership” of the Company shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company, as determined in accordance
with Treasury Regulation Section 1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of the Company, or to have effective control of the
Company within the meaning of part (b) of this Section 2.8, and such person or
group acquires additional stock of the Company, the acquisition of additional
stock by such person or group shall not be considered to cause a “change in the
ownership” of the Company.

 

(b)            A “change in the effective control” of the Company shall occur on
either of the following dates:

 

(i)                 The date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the Company possessing 50% or more of the total voting power of the
stock of the Company, as determined in accordance with Treasury Regulation
Section 1.409A-3(i)(5)(vi). If a person or group is considered to possess 50% or
more of the total voting power of the stock of the Company, and such person or
group acquires additional stock of the Company, the acquisition of additional
stock by such person or group shall not be considered to cause a “change in the
effective control” of the Company; or

 

(ii)               The date on which a majority of the members of the Board is
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s board of
directors before the date of the appointment or election, as determined in
accordance with Treasury Regulation Section 1.409A-3(i)(5)(vi).

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A, to the extent
required to avoid the imposition of additional taxes under Section 409A, the
transaction or event described in subsection (a) or (b) with respect to such
Award (or portion thereof) shall only constitute a Change in Control for
purposes of the payment timing of such Award if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

 

The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.

 

2.9            “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, together with the regulations and official guidance
promulgated thereunder, whether issued prior or subsequent to the grant of any
Award.

 

2.10         “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board or the Compensation Committee of
the Board described in Article 12 hereof.

 



 

 

 

2.11          “Common Stock” shall mean the common stock of the Company, no par
value.

 

2.12          “Company” shall have the meaning set forth in Article 1.

 

2.13          “Covered Employee” shall mean any Employee who is, or could
become, a “covered employee” within the meaning of Section 162(m) of the Code.

  

2.14         “Director” shall mean a member of the Board, as constituted from
time to time.

 

2.15          “Dividend Equivalent” shall mean a right to receive the equivalent
value (in cash or Shares) of dividends paid on Shares, awarded under
Section 10.2.

 

2.16          “DRO” shall mean a “domestic relations order” as defined by the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended from time to time, or the rules thereunder.

 

2.17          “Effective Date” shall mean the date the Plan is adopted by the
Board, subject to approval of the Plan by the Company’s stockholders.

 

2.18          “Eligible Individual” shall mean any person who is an Employee, as
determined by the Administrator.

 

2.19          “Employee” shall mean any officer or other employee (as determined
in accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Subsidiary.

 

2.20         “Equity Restructuring” shall mean any “equity restructuring” within
the meaning of Financial Accounting Standards Board Accounting Standard
Codification Section 718, Compensation—Stock Compensation, as may be amended
from time to time.

 

2.21          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

2.22          “Existing Plan” shall have the meaning set forth in Article 1. 

 

2.23          “Expiration Date” shall have the meaning given to such term in
Section 13.1(c).

 

2.24          “Fair Market Value” shall mean, as of any given date, the value of
a Share determined as follows:

 

(a)             If the Common Stock is (i) listed on any established securities
exchange (such as the New York Stock Exchange, the NASDAQ Capital Market, the
NASDAQ Global Market and the NASDAQ Global Select Market), (ii) listed on any
national market system or (iii) listed quoted or traded on any automated
quotation system, its Fair Market Value shall be the closing sales price for a
Share as quoted on such exchange or system for such date or, if there is no
closing sales price for a Share on the date in question, the closing sales price
for a Share on the last preceding date for which such quotation exists, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(b)            If the Common Stock is not listed on an established securities
exchange, national market system or automated quotation system, but the Common
Stock is regularly quoted by a recognized securities dealer, its Fair Market
Value shall be the mean of the high bid and low asked prices for such date or,
if there are no high bid and low asked prices for a Share on such date, the high
bid and low asked prices for a Share on the last preceding date for which such
information exists, as reported in The Wall Street Journal or such other source
as the Administrator deems reliable; or

 

(c)           If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in good faith.

 



 

 

 

2.25          “Greater Than 10% Stockholder” shall mean an individual then
owning (within the meaning of Section 424(d) of the Code) more than 10% of the
total combined voting power of all classes of stock of the Company or any
subsidiary corporation (as defined in Section 424(f) of the Code) or parent
corporation thereof (as defined in Section 424(e) of the Code).

 

2.26         “Holder” shall mean an Eligible Individual who has been granted an
Award under the Plan.

 

2.27          “Incentive Stock Option” shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code.

 

2.28          “Non-Employee Director” shall mean a Director of the Company who
is not an Employee.

 

2.29         “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option or which is designated as an Incentive Stock Option but
does not meet the applicable requirements of Section 422 of the Code.

 

2.30          “Option” shall mean a right to purchase Shares at a specified
exercise price, granted under Article 6. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option.

 

2.31         “Option Term” shall have the meaning set forth in Section 6.4.

 

2.32          “Organizational Documents” shall mean, collectively, (a) the
Company’s articles of incorporation, certificate of incorporation, bylaws or
other similar organizational documents relating to the creation and governance
of the Company, and (b) the Committee’s charter or other similar organizational
documentation relating to the creation and governance of the Committee, in each
case, as in effect from time to time.

 

2.33          “Other Stock or Cash Based Award” shall mean a cash bonus award,
stock bonus award, performance award or incentive award that is paid in cash,
Shares or a combination of both, awarded under Section 10.1, which may include,
without limitation, deferred stock, deferred stock units, stock payments and
performance awards.

 

2.34          “Performance-Based Compensation” shall mean any compensation that
is intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

  

2.35          “Performance Criteria” shall mean the criteria (and adjustments)
that the Administrator selects for an Award for purposes of establishing the
Performance Goal or Performance Goals for a Performance Period, determined as
follows:

 

(a)          The Performance Criteria that shall be used to establish
Performance Goals are limited to the following: (i) net earnings or losses
(either before or after one or more of the following: (A) interest, (B) taxes,
(C) depreciation, (D) amortization and (E) non-cash equity-based compensation
expense); (ii) gross or net sales or revenue or sales or revenue growth;
(iii) net income (either before or after taxes); (iv) adjusted net income;
(v) operating earnings or profit (either before or after taxes); (vi) cash flow
(including, but not limited to, operating cash flow and free cash flow);
(vii) return on assets; (viii) return on capital (or invested capital) and cost
of capital; (ix) return on stockholders’ equity; (x) total stockholder return;
(xi) return on sales; (xii) gross or net profit or operating margin;
(xiii) operating income (including, but not limited to, growth rate of operating
income or compounded annual growth rate of operating income); (xiv) costs,
reductions in costs and cost control measures; (xv) expenses, including, but not
limited to, expenses as a percentage of sales, reductions in expenses and other
expense measures; (xvi) working capital, including, without limitation days
sales outstanding and/or inventory turn; (xvii) earnings or loss per share;
(xviii) adjusted earnings or loss per share; (xix) price per share or dividends
per share (or appreciation in and/or maintenance of such price or dividends);
(xx) regulatory achievements or compliance (including, without limitation,
regulatory body approval for commercialization of a product);
(xxi) implementation or completion of critical projects, including, without
limitation, acquisitions, divestitures and/or other strategic transactions;
(xxii) market share; and (xxiii) economic value, any of which may be measured
either in absolute terms or as compared to any incremental increase or decrease
or as compared to results of a peer group or to market performance indicators or
indices.

 



 

 

 

(b)           The Administrator, in its sole discretion, may provide that one or
more objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include, but are not limited to, one or
more of the following: (i) items related to a change in Applicable Accounting
Standards; (ii) items relating to financing activities; (iii) expenses for
restructuring or productivity initiatives; (iv) other non-operating items;
(v) items related to acquisitions; (vi) items attributable to the business
operations of any entity acquired by the Company during the Performance Period;
(vii) items related to the sale or disposition of a business or segment of a
business; (viii) items related to discontinued operations that do not qualify as
a segment of a business under Applicable Accounting Standards; (ix) items
attributable to any stock dividend, stock split, combination or exchange of
stock occurring during the Performance Period; (x) any other items of
significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; (xiv) items related to acquired
in-process research and development; (xv) items relating to changes in tax laws;
(xvi) items relating to major licensing or partnership arrangements;
(xvii) items relating to asset impairment charges; (xviii) items relating to
gains or losses for litigation, arbitration and contractual settlements;
(xix) items attributable to expenses incurred in connection with a reduction in
force or early retirement initiative; or (xx) items relating to any other
unusual or nonrecurring events or changes in Applicable Law, Applicable
Accounting Standards or business conditions. For all Awards intended to qualify
as Performance-Based Compensation, such determinations shall be made within the
time prescribed by, and otherwise in compliance with, Section 162(m) of the
Code.

 

2.36         “Performance Goals” shall mean, for a Performance Period, one or
more goals established in writing by the Administrator for the Performance
Period based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance. The achievement of each
Performance Goal shall be determined, to the extent applicable, with reference
to Applicable Accounting Standards.

 

2.37          “Performance Period” shall mean one or more periods of time, which
may be of varying and overlapping durations, as the Administrator may select,
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Holder’s right to, vesting of, and/or the payment
in respect of, an Award.

 

2.38          “Permitted Transferee” shall mean, with respect to a Holder, any
“family member” of the Holder, as defined in the General Instructions to
Form S-8 Registration Statement under the Securities Act (or any successor form
thereto).

 

2.39         “Plan” shall have the meaning set forth in Article 1.

 

2.40         “Program” shall mean any program adopted by the Administrator
pursuant to the Plan containing the terms and conditions intended to govern a
specified type of Award granted under the Plan and pursuant to which such type
of Award may be granted under the Plan.

 

2.41       “Remaining Share Limit” shall have the meaning set forth in Section
3.1(a).

 

2.42          “Restricted Stock” shall mean Common Stock awarded under Article 8
that is subject to certain restrictions and may be subject to risk of forfeiture
or repurchase.

 

2.43         “Restricted Stock Units” shall mean the right to receive Shares
awarded under Article 9.

 

2.44          “Retirement” shall mean a Holder’s Termination of Service, other
than for cause, at any time after such Holder attains age 65 and has completed
ten (10) consecutive years of employment with the Company or any Subsidiary.

 



 

 

 

2.45         “Section 409A” shall mean Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date.

 

2.46         “Securities Act” shall mean the Securities Act of 1933, as amended.

 

2.47          “Shares” shall mean shares of Common Stock.

 

2.48          “Stock Appreciation Right” shall mean an Award entitling the
Holder (or other person entitled to exercise pursuant to the Plan) to exercise
all or a specified portion thereof (to the extent then exercisable pursuant to
its terms) and to receive from the Company an amount determined by multiplying
the difference obtained by subtracting the exercise price per share of such
Award from the Fair Market Value on the date of exercise of such Award by the
number of Shares with respect to which such Award shall have been exercised,
subject to any limitations the Administrator may impose.

 

2.49         “SAR Term” shall have the meaning set forth in Section 6.4.

 

2.50          “Subsidiary” shall mean any entity (other than the Company),
whether domestic or foreign, in an unbroken chain of entities beginning with the
Company if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

 

2.51         “Substitute Award” shall mean an Award granted under the Plan in
connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock, in any case, upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity; provided, however, that in no event shall
the term “Substitute Award” be construed to refer to an award made in connection
with the cancellation and repricing of an Option or Stock Appreciation Right.

 

2.52          “Termination of Service” shall mean a termination of services
provided by a Holder to the Company or any Subsidiary, whether voluntary or
involuntary, as determined by the Committee in accordance with Treasury
Regulation Section 1.409A-1(h). In determining whether a Holder has experienced
a Termination of Service, the following provisions shall apply:

 

(a)            For a Holder who provides services to the Company or any
Subsidiary as an Employee, except as otherwise provided in clause (c) of this
Section 2.51, a Termination of Service shall occur when such Holder has
experienced a termination of employment with such the Company or such
Subsidiary. A Holder shall be considered to have experienced a termination of
employment when the facts and circumstances indicate that the Holder and the
Company or any Subsidiary reasonably anticipate that either (i) no further
services will be performed for the Company or such Subsidiary after a certain
date, or (ii) that the level of bona fide services the Holder will perform for
the Company or such Subsidiary after such date (whether as an Employee or an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Holder (whether as an
Employee or an independent contractor) over the immediately preceding thirty-six
(36)-month period (or the full period of services to the Company or such
Subsidiary if the Holder has been providing services to the Company or such
Subsidiary less than thirty-six (36) months).

 

(b)            If a Holder is on military leave, sick leave, or other bona fide
leave of absence, the employment relationship between the Holder and the Company
or any Subsidiary shall be treated as continuing intact, provided that the
period of such leave does not exceed six (6) months, or if longer, so long as
the Holder retains a right to reemployment with the Company or such Subsidiary
under an applicable statute or by contract. If the period of a military leave,
sick leave, or other bona fide leave of absence exceeds six (6) months and the
Holder does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship shall be considered to be terminated for
purposes of this Plan as of the first day immediately following the end of such
six (6)-month period. In applying the provisions of this paragraph, a leave of
absence shall be considered a bona fide leave of absence only if there is a
reasonable expectation that the Holder will return to perform services for the
Company or any Subsidiary.

 



 

 

 

(c)            For a Holder who provides services to the Company and any
Subsidiary as both an Employee and an independent contractor, a Termination of
Service generally shall not occur until the Holder has ceased providing services
for the Company or such Subsidiary as both an Employee and independent
contractor, as determined in accordance with the provisions set forth in
clause (a) of this Section 2.51, respectively. Similarly, if a Holder either
(i) ceases providing services for the Company or any Subsidiary as an
independent contractor and begins providing services for the Company or such
Subsidiary as an Employee, or (ii) ceases providing services for the Company or
any Subsidiary as an Employee and begins providing services for the Company or
such Subsidiary as an independent contractor, the Holder will not be considered
to have experienced a Termination of Service until the Holder has ceased
providing services for the Company or such Subsidiary in both capacities, as
determined in accordance with the applicable provisions set forth in
clause (a) of this Section 2.51.

 

Notwithstanding the foregoing, with respect to Incentive Stock Options, unless
the Administrator otherwise provides in the terms of any Program, Award
Agreement or otherwise, or as otherwise required by Applicable Law, a leave of
absence, change in status from an employee to an independent contractor or other
change in the employee-employer relationship shall constitute a Termination of
Service only if, and to the extent that, such leave of absence, change in status
or other change interrupts employment for the purposes of Section 422(a)(2) of
the Code and the then-applicable regulations and revenue rulings under said
Section.

 

ARTICLE 3.

 

SHARES SUBJECT TO THE PLAN

 

3.1  Number of Shares.

 

(a)           Subject to Sections 3.1(b) and 13.2, the aggregate number of
Shares which may be issued or transferred pursuant to Awards (including, without
limitation, Incentive Stock Options) under the Plan is eleven million five
hundred thousand (11,500,000) (including Shares previously issued under the
Plan). The number of shares remaining available as of March 31, 2020 is 370,284
(the "Remaining Share Limit"). Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market.

 

(b)            If any Shares subject to an Award are forfeited or expire, are
converted to shares of another Person in connection with a recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares or other similar event, or such Award is settled for cash (in whole or
in part) (including Shares repurchased by the Company under Section 8.4 at the
same price paid by the Holder), the Shares subject to such Award shall, to the
extent of such forfeiture, expiration or cash settlement, again be available for
future grants of Awards under the Plan. Notwithstanding anything to the contrary
contained herein, the following Shares shall not be added to the Shares
authorized for grant under Section 3.1(a) and shall not be available for future
grants of Awards: (i) Shares tendered by a Holder or withheld by the Company in
payment of the exercise price of an Option; (ii) Shares tendered by the Holder
or withheld by the Company to satisfy any tax withholding obligation with
respect to an Option or Stock Appreciation Right; (iii) Shares subject to a
Stock Appreciation Right that are not issued in connection with the stock
settlement of the Stock Appreciation Right on exercise thereof; and (iv) Shares
purchased on the open market with the cash proceeds from the exercise of
Options. Any Shares repurchased by the Company under Section 8.4 at the same
price paid by the Holder so that such Shares are returned to the Company shall
again be available for Awards. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the Shares
available for issuance under the Plan. Notwithstanding the provisions of this
Section 3.1(b), no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.

 



 

 

 

(c)            Substitute Awards shall not reduce the Shares authorized for
grant under the Plan, except as may be required by reason of Section 422 of the
Code. Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by its stockholders and not adopted
in contemplation of such acquisition or combination, the shares available for
grant pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the Shares authorized for grant under the Plan; provided that Awards
using such available Shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
employed by or providing services to the Company or its Subsidiaries immediately
prior to such acquisition or combination.

 

3.2  Award Limits.  Notwithstanding any provision in the Plan to the contrary,
and subject to Section 13.2, the maximum aggregate number of Shares with respect
to one or more Awards that may be granted to any one person during any calendar
year shall be five hundred thousand (500,000) and the maximum aggregate amount
of cash that may be paid in cash to any one person during any calendar year with
respect to one or more Awards payable in cash shall be $15,000,000.

 

3.2  Minimum Vesting Requirements. Except with respect to a maximum of five
percent (5%) of the Remaining Share Limit granted with respect to any Award
hereunder in the aggregate, (a) any Award (other than Substitute Awards) that
vests on the basis of the Holder’s duration of service to the Company or any
Subsidiary shall not be granted with vesting conditions under which vesting is
any more rapid than vesting on the one (1) year anniversary of the date of grant
of such Award and (b) any Award (other than Substitute Awards) that vests upon
the attainment of Performance Goals shall be granted with a Performance Period
of at least twelve (12) months.  Notwithstanding the preceding, the Committee
may provide for the earlier vesting, exercisability, and/or settlement under any
such Award (i) in the event of the Holder’s death or disability or (ii) in
connection with a Change in Control.  The foregoing five percent (5%) limit
shall be subject to adjustment consistent with the share usage rules of
Section 3.1 and the adjustment provisions of Section 13.2.  For the avoidance of
doubt, the foregoing provision does not apply to the payment of Dividend
Equivalent Rights settled in cash or Dividend Equivalent Rights settled in
shares of Stock that are distributed once an underlying award to which the
Dividend Equivalent Right relates becomes vested.

 

ARTICLE 4.

 

GRANTING OF AWARDS

 

4.1  Participation.  The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. No Eligible Individual or other Person shall
have any right to be granted an Award pursuant to the Plan and neither the
Company nor the Administrator is obligated to treat Eligible Individuals,
Holders or any other persons uniformly. Participation by each Holder in the Plan
shall be voluntary and nothing in the Plan or any Program shall be construed as
mandating that any Eligible Individual or other Person shall participate in the
Plan.

 

4.2  Award Agreement.  Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award as determined by
the Administrator in its sole discretion (consistent with the requirements of
the Plan and any applicable Program). Award Agreements evidencing Awards
intended to qualify as Performance-Based Compensation shall contain such terms
and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

 



 

 

 

4.3  Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange
Act and any amendments thereto) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

 

4.4  At-Will Service.  Nothing in the Plan or in any Program or Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ or
other service of the Company or any Subsidiary, or shall interfere with or
restrict in any way the rights of the Company and any Subsidiary, which rights
are hereby expressly reserved, to discharge any Holder at any time for any
reason whatsoever, with or without cause, and with or without notice, or to
terminate or change all other terms and conditions of employment or engagement,
except to the extent expressly provided otherwise in a written agreement between
the Holder and the Company or any Subsidiary.

 

4.5  Foreign Holders.  Notwithstanding any provision of the Plan or applicable
Program to the contrary, in order to comply with the laws in countries other
than the United States in which the Company and its Subsidiaries operate or have
Employees, or in order to comply with the requirements of any foreign securities
exchange or other Applicable Law, the Administrator, in its sole discretion,
shall have the power and authority to: (a) determine which Subsidiaries shall be
covered by the Plan; (b) determine which Eligible Individuals outside the United
States are eligible to participate in the Plan; (c) modify the terms and
conditions of any Award granted to Eligible Individuals outside the United
States to comply with Applicable Law (including, without limitation, applicable
foreign laws or listing requirements of any foreign securities exchange);
(d) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable; provided,
however, that no such subplans and/or modifications shall increase the share
limitation contained in Section 3.1 or the Award Limit; and (e) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or approvals
or listing requirements of any foreign securities exchange.

 

ARTICLE 5.

 

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS

 

PERFORMANCE-BASED COMPENSATION

 

5.1  Purpose.  The Administrator, in its sole discretion, may determine whether
such Award is intended to qualify as Performance-Based Compensation. If the
Administrator, in its sole discretion, decides to grant an Award that is
intended to qualify as Performance-Based Compensation (other than an Option or
Stock Appreciation Right), then the provisions of this Article 5 shall control
over any contrary provision contained in the Plan or any applicable Program. The
Administrator, in its sole discretion, may grant Awards to Eligible Individuals
that are based on Performance Criteria or Performance Goals or any such other
criteria and goals as the Administrator shall establish, but that do not satisfy
the requirements of this Article 5 and that are not intended to qualify as
Performance-Based Compensation. Unless otherwise specified by the Administrator
at the time of grant, the Performance Criteria with respect to an Award intended
to be Performance-Based Compensation payable to a Covered Employee shall be
determined on the basis of Applicable Accounting Standards.

 

5.2  Procedures with Respect to Performance-Based Awards.  To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award which is intended to qualify as Performance-Based
Compensation, no later than 90 days following the commencement of any
Performance Period or any designated fiscal period or period of service (or such
earlier time as may be required under Section 162(m) of the Code), the
Administrator shall, in writing, (a) designate one or more Eligible Individuals,
(b) select the Performance Criteria applicable to the Performance Period,
(c) establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period based on the Performance
Criteria, and (d) specify the relationship between Performance Criteria and the
Performance Goals and the amounts of such Awards, as applicable, to be earned by
each Covered Employee for such Performance Period. Following the completion of
each Performance Period, the Administrator shall certify in writing whether and
the extent to which the applicable Performance Goals have been achieved for such
Performance Period. In determining the amount earned under such Awards, unless
otherwise provided in an Award Agreement, the Administrator shall have the right
to reduce or eliminate (but not to increase) the amount payable at a given level
of performance to take into account additional factors that the Administrator
may deem relevant, including the assessment of individual or corporate
performance for the Performance Period.

 



 

 

 

5.3  Payment of Performance-Based Awards.  Unless otherwise provided in the
applicable Program or Award Agreement and only to the extent otherwise permitted
by Section 162(m) of the Code, as to an Award that is intended to qualify as
Performance-Based Compensation, the Holder must be employed by the Company or a
Subsidiary throughout the Performance Period. Unless otherwise provided in the
applicable Program or Award Agreement, a Holder shall be eligible to receive
payment pursuant to such Awards for a Performance Period only if and to the
extent the Performance Goals for such Performance Period are achieved.

 

5.4  Additional Limitations.  Notwithstanding any other provision of the Plan
and except as otherwise determined by the Administrator, any Award which is
granted to an Eligible Individual and is intended to qualify as
Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan and the applicable Program and Award Agreement shall
be deemed amended to the extent necessary to conform to such requirements.

 

ARTICLE 6.

 

GRANTING OF OPTIONS AND STOCK APPRECIATION RIGHTS

 

6.1  Granting of Options and Stock Appreciation Rights to Eligible Individuals. 
The Administrator is authorized to grant Options and Stock Appreciation Rights
to Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine, which shall not be inconsistent with the
Plan.

 

6.2  Qualification of Incentive Stock Options.  The Administrator may grant
Options intended to qualify as Incentive Stock Options only to employees of the
Company, any of the Company’s present or future “parent corporations” or
“subsidiary corporations” as defined in Sections 424(e) or (f) of the Code,
respectively, and any other entities the employees of which are eligible to
receive Incentive Stock Options under the Code. No person who qualifies as a
Greater Than 10% Stockholder may be granted an Incentive Stock Option unless
such Incentive Stock Option conforms to the applicable provisions of Section 422
of the Code. To the extent that the aggregate fair market value of stock with
respect to which “incentive stock options” (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code) are exercisable for
the first time by a Holder during any calendar year under the Plan, and all
other plans of the Company and any parent corporation or subsidiary corporation
thereof (as defined in Section 424(e) and 424(f) of the Code, respectively),
exceeds $100,000, the Options shall be treated as Non-Qualified Stock Options to
the extent required by Section 422 of the Code. The rule set forth in the
immediately preceding sentence shall be applied by taking Options and other
“incentive stock options” into account in the order in which they were granted
and the fair market value of stock shall be determined as of the time the
respective options were granted. Any interpretations and rules under the Plan
with respect to Incentive Stock Options shall be consistent with the provisions
of Section 422 of the Code. Neither the Company nor the Administrator shall have
any liability to a Holder, or any other Person, (a) if an Option (or any part
thereof) which is intended to qualify as an Incentive Stock Option fails to
qualify as an Incentive Stock Option or (b) for any action or omission by the
Company or the Administrator that causes an Option not to qualify as an
Incentive Stock Option, including without limitation, the conversion of an
Incentive Stock Option to a Non-Qualified Stock Option or the grant of an Option
intended as an Incentive Stock Option that fails to satisfy the requirements
under the Code applicable to an Incentive Stock Option.

  

6.3  Option and Stock Appreciation Right Exercise Price.  The exercise price per
Share subject to each Option and Stock Appreciation Right shall be set by the
Administrator, but shall not be less than 100% of the Fair Market Value of a
Share on the date the Option or Stock Appreciation Right, as applicable, is
granted (or, as to Incentive Stock Options, on the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code). In addition, in
the case of Incentive Stock Options granted to a Greater Than 10% Stockholder,
such price shall not be less than 110% of the Fair Market Value of a Share on
the date the Option is granted (or the date the Option is modified, extended or
renewed for purposes of Section 424(h) of the Code). Notwithstanding the
foregoing, in the case of an Option or Stock Appreciation Right that is a
Substitute Award, the exercise price per share of the Shares subject to such
Option or Stock Appreciation Right, as applicable, may be less than the Fair
Market Value per share on the date of grant; provided that the exercise price of
any Substitute Award shall be determined in accordance with the applicable
requirements of Section 424 and 409A of the Code.

 



 

 

 

 

6.4  Option and SAR Term.  The term of each Option (the “Option Term”) and the
term of each Stock Appreciation Right (the “SAR Term”) shall be set by the
Administrator in its sole discretion; provided, however, that the Option Term or
SAR Term, as applicable, shall not be more than (a) ten (10) years from the date
the Option or Stock Appreciation Right, as applicable, is granted to an Eligible
Individual (other than a Greater Than 10% Stockholder), or (b) five (5) years
from the date an Incentive Stock Option is granted to a Greater Than 10%
Stockholder. Except as limited by the requirements of Section 409A or
Section 422 of the Code and regulations and rulings thereunder or the first
sentence of this Section 6.4 and without limiting the Company’s rights under
Section 11.7, the Administrator may extend the Option Term of any outstanding
Option or the SAR Term of any outstanding Stock Appreciation Right, and may
extend the time period during which vested Options or Stock Appreciation Rights
may be exercised, in connection with any Termination of Service of the Holder or
otherwise, and may amend, subject to Section 11.7 and 13.1, any other term or
condition of such Option or Stock Appreciation Right relating to such
Termination of Service of the Holder or otherwise.

 

6.5  Option and SAR Vesting.  Subject to Section 3.2, the period during which
the right to exercise, in whole or in part, an Option or Stock Appreciation
Right vests in the Holder shall be set by the Administrator and set forth in the
applicable Award Agreement. Unless otherwise determined by the Administrator in
the Award Agreement, the applicable Program or by action of the Administrator
following the grant of the Option or Stock Appreciation Right, (a) no portion of
an Option or Stock Appreciation Right which is unexercisable at a Holder’s
Termination of Service shall thereafter become exercisable and (b) the portion
of an Option or Stock Appreciation Right that is unexercisable at a Holder’s
Termination of Service shall automatically expire thirty (30) days after such
Termination of Service.

 

6.6  Substitution of Stock Appreciation Rights; Early Exercise of Options.  The
Administrator may provide in the applicable Program or Award Agreement
evidencing the grant of an Option that the Administrator, in its sole
discretion, shall have the right to substitute a Stock Appreciation Right for
such Option at any time prior to or upon exercise of such Option; provided that
such Stock Appreciation Right shall be exercisable with respect to the same
number of Shares for which such substituted Option would have been exercisable,
and shall also have the same exercise price, vesting schedule and remaining term
as the substituted Option. Shares of Restricted Stock acquired upon the exercise
of any unvested portion of an Option shall be subject to such terms and
conditions as the Administrator shall determine.

  

ARTICLE 7.

 

EXERCISE OF OPTIONS AND STOCK APPRECIATION RIGHTS

 

7.1  Exercise and Payment.  An exercisable Option or Stock Appreciation Right
may be exercised in whole or in part. However, an Option or Stock Appreciation
Right shall not be exercisable with respect to fractional Shares and the
Administrator may require that, by the terms of the Option or Stock Appreciation
Right, a partial exercise must be with respect to a minimum number of Shares.
Payment of the amounts payable with respect to Stock Appreciation Rights
pursuant to this Article 7 shall be in cash, Shares (based on its Fair Market
Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

 

7.2  Manner of Exercise.  All or a portion of an exercisable Option or Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, the stock plan administrator of the
Company or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

 

(a)           A written or electronic notice complying with the applicable
rules established by the Administrator stating that the Option or Stock
Appreciation Right, or a portion thereof, is exercised. The notice shall be
signed by the Holder or other person then entitled to exercise the Option or
Stock Appreciation Right or such portion thereof;

 



 

 

 

(b)            Such representations and documents as the Administrator, in its
sole discretion, deems necessary or advisable to effect compliance with
Applicable Law.

 

(c)            In the event that the Option shall be exercised pursuant to
Section 11.3 by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option or Stock
Appreciation Right, as determined in the sole discretion of the Administrator;
and

 

(d)            Full payment of the exercise price and applicable withholding
taxes for the Shares with respect to which the Option or Stock Appreciation
Right, or portion thereof, is exercised, in a manner permitted by the
Administrator in accordance with Sections 11.1 and 11.2.

  

7.3  Notification Regarding Disposition.  The Holder shall give the Company
prompt written or electronic notice of any disposition of Shares acquired by
exercise of an Incentive Stock Option which occurs within (a) two years from the
date of granting (including the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code) such Option to such Holder, or
(b) one year after the date of transfer of such Shares to such Holder. Such
notice shall specify the date of such disposition or other transfer and the
amount realized, in cash, other property, assumption of indebtedness or other
consideration, by the Holder in such disposition or other transfer.

 

ARTICLE 8.

 

AWARD OF RESTRICTED STOCK

 

8.1  Award of Restricted Stock.  The Administrator is authorized to grant
Restricted Stock to Eligible Individuals, and shall determine the terms and
conditions, including the restrictions applicable to each award of Restricted
Stock, which terms and conditions shall not be inconsistent with the Plan or any
applicable Program, and may impose such conditions on the issuance of such
Restricted Stock as it deems appropriate. The Administrator shall establish the
purchase price, if any, and form of payment for Restricted Stock; provided,
however, that if a purchase price is charged, such purchase price shall be no
less than the par value, if any, of the Shares to be purchased, unless otherwise
permitted by Applicable Law. In all cases, legal consideration shall be required
for each issuance of Restricted Stock to the extent required by Applicable Law.

 

8.2  Rights as Stockholders.  Subject to Section 8.4, upon issuance of
Restricted Stock, the Holder shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said Shares,
subject to the restrictions in the Plan, any applicable Program and/or the
applicable Award Agreement, including the right to receive all dividends and
other distributions paid or made with respect to the Shares to the extent such
dividends and other distributions have a record date that is on or after the
date on which the Holder to whom such Restricted Stock are granted becomes the
record holder of such Restricted Stock; provided, however, that, in the sole
discretion of the Administrator, any extraordinary distributions with respect to
the Shares may be subject to the restrictions set forth in Section 8.3. In
addition, dividends which are paid prior to vesting shall only be paid out to
the Holder to the extent that the vesting conditions are subsequently satisfied
and the share of Restricted Stock vests.

 

8.3  Restrictions.  Subject to Section 3.2, all shares of Restricted Stock
(including any shares received by Holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall be subject to such restrictions and vesting
requirements as the Administrator shall provide in the applicable Program or
Award Agreement.

  

8.4  Repurchase or Forfeiture of Restricted Stock.  Except as otherwise
determined by the Administrator, if no price was paid by the Holder for the
Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Holder’s rights in unvested Restricted Stock then
subject to restrictions shall lapse, and such Restricted Stock shall be
surrendered to the Company and cancelled without consideration on the date of
such Termination of Service. If a price was paid by the Holder for the
Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Company shall have the right to repurchase from the
Holder the unvested Restricted Stock then subject to restrictions at a cash
price per share equal to the price paid by the Holder for such Restricted Stock
or such other amount as may be specified in the applicable Program or Award
Agreement.Notwithstanding the foregoing, the Administrator, in its sole
discretion, may provide that upon a Change in Control or the Holder’s death or
disability, the Holder’s rights in unvested Restricted Stock then subject to
restrictions shall not lapse, such Restricted Stock shall vest and cease to be
forfeitable and, if applicable, the Company shall cease to have a right of
repurchase. 

  

 

 



 

8.5  Section 83(b) Election.  If a Holder makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Holder would otherwise be taxable under Section 83(a) of the
Code, the Holder shall be required to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service
along with proof of the timely filing thereof with the Internal Revenue Service.

 

ARTICLE 9.

 

AWARD OF RESTRICTED STOCK UNITS

 

9.1  Grant of Restricted Stock Units.  The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.

 

9.2  Term.  Except as otherwise provided herein, the term of a Restricted Stock
Unit award shall be set by the Administrator in its sole discretion.

 

9.3  Purchase Price.  The Administrator shall specify the purchase price, if
any, to be paid by the Holder to the Company with respect to any Restricted
Stock Unit award; provided, however, that value of the consideration shall not
be less than the par value of a Share, unless otherwise permitted by Applicable
Law.

 

9.4  Vesting of Restricted Stock Units.  Subject to Section 3.2, at the time of
grant, the Administrator shall specify the date or dates on which the Restricted
Stock Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including, without limitation,
vesting based upon the Holder’s duration of service to the Company or any
Subsidiary, one or more Performance Criteria, Company performance, individual
performance or other specific criteria, in each case on a specified date or
dates or over any period or periods, as determined by the Administrator.

 

9.5  Maturity and Payment.  At the time of grant, the Administrator shall
specify the maturity date applicable to each grant of Restricted Stock Units,
which shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise determined by the Administrator,
and subject to compliance with Section 409A, in no event shall the maturity date
relating to each Restricted Stock Unit occur following the later of (a) the
15th day of the third month following the end of calendar year in which the
applicable portion of the Restricted Stock Unit vests; or (b) the 15th day of
the third month following the end of the Company’s fiscal year in which the
applicable portion of the Restricted Stock Unit vests. On the maturity date, the
Company shall, in accordance with the applicable Award Agreement and subject to
Section 11.4(f), transfer to the Holder one unrestricted, fully transferable
Share for each Restricted Stock Unit scheduled to be paid out on such date and
not previously forfeited, or in the sole discretion of the Administrator, an
amount in cash equal to the Fair Market Value of such Shares on the maturity
date or a combination of cash and Common Stock as determined by the
Administrator.

 

9.6  Payment upon Termination of Service.  An Award of Restricted Stock Units
shall only be payable while the Holder is an Employee; provided, however, that
the Administrator, in its sole discretion, may provide (in an Award Agreement or
otherwise) that a Restricted Stock Unit award may be paid subsequent to a
Termination of Service upon a Change in Control or the Holder’s death or
disability.

 



 

 

 

ARTICLE 10.

 

AWARD OF OTHER STOCK OR CASH BASED AWARDS AND DIVIDEND EQUIVALENTS

 

10.1  Other Stock or Cash Based Awards.  The Administrator is authorized to
(a) grant Other Stock or Cash Based Awards, including awards entitling a Holder
to receive Shares or cash to be delivered immediately or in the future, to any
Eligible Individual and (b) determine whether such Other Stock or Cash Based
Awards shall be Performance-Based Compensation. Subject to the provisions of the
Plan and any applicable Program, the Administrator shall determine the terms and
conditions of each Other Stock or Cash Based Award, including the term of the
Award, any exercise or purchase price, performance goals, including the
Performance Criteria, transfer restrictions, vesting conditions and other terms
and conditions applicable thereto, which shall be set forth in the applicable
Award Agreement. Other Stock or Cash Based Awards may be paid in cash, Shares,
or a combination of cash and Shares, as determined by the Administrator, and may
be available as a form of payment in the settlement of other Awards granted
under the Plan, as stand-alone payments, as a part of a bonus, deferred bonus,
deferred compensation or other arrangement, and/or as payment in lieu of
compensation to which an Eligible Individual is otherwise entitled.

 

10.2  Dividend Equivalents.  Dividend Equivalents may be granted by the
Administrator, either alone or in tandem with another Award, based on dividends
declared on the Common Stock, to be credited as of dividend payment dates during
the period between the date the Dividend Equivalents are granted to a Holder and
the date such Dividend Equivalents terminate or expire, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
restrictions and limitations as may be determined by the Administrator. In
addition, Dividend Equivalents with respect to any Award that vests on the basis
of the Holder’s duration of service to the Company or any Subsidiary or with
performance-based vesting that are based on dividends paid prior to the vesting
of such Award shall only be paid out to the Holder to the extent that the
vesting conditions are subsequently satisfied and the Award vests.
Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

 

ARTICLE 11.

 

ADDITIONAL TERMS OF AWARDS

 

11.1  Payment.  The Administrator shall determine the method or methods by which
payments by any Holder with respect to any Awards granted under the Plan shall
be made, including, without limitation: (a) cash or check, (b) Shares
(including, in the case of payment of the exercise price of an Award, Shares
issuable pursuant to the exercise of the Award) or Shares held for such minimum
period of time as may be established by the Administrator, in each case, having
a Fair Market Value on the date of delivery equal to the aggregate payments
required, (c) delivery of a written or electronic notice that the Holder has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable upon exercise or vesting of an Award, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the aggregate payments required; provided
that payment of such proceeds is then made to the Company upon settlement of
such sale, (d) other form of legal consideration acceptable to the Administrator
in its sole discretion, or (e) any combination of the above permitted forms of
payment. Notwithstanding any other provision of the Plan to the contrary, no
Holder who is a Director or an “executive officer” of the Company within the
meaning of Section 13(k) of the Exchange Act shall be permitted to make payment
with respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment, with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

 

11.2  Tax Withholding.  The Company or any Subsidiary shall have the authority
and the right to deduct or withhold, or require a Holder to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Holder’s FICA, employment tax or other social security
contribution obligation) required by law to be withheld with respect to any
taxable event concerning a Holder arising as a result of the Plan or any Award.
The Administrator may, in its sole discretion and in satisfaction of the
foregoing requirement, allow a Holder to satisfy such obligations by any payment
means described in Section 11.1 hereof, including without limitation, by
allowing such Holder to have the Company or any Subsidiary withhold Shares
otherwise issuable under an Award (or allow the surrender of Shares). The number
of Shares which may be so withheld or surrendered shall be limited to the number
of Shares which have a fair market value on the date of withholding or
repurchase no greater than the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income. The Administrator shall determine the fair market value of the Shares,
consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Stock
Appreciation Right exercise involving the sale of Shares to pay the Option or
Stock Appreciation Right exercise price or any tax withholding obligation.

 



 

 

 

11.3  Transferability of Awards.

 

(a)                   Except as otherwise provided in Sections 11.3(b) and
11.3(c):

 

(i)              No Award under the Plan may be sold, pledged, assigned or
transferred in any manner other than (A) by will or the laws of descent and
distribution or (B) subject to the consent of the Administrator, pursuant to a
DRO, unless and until such Award has been exercised or the Shares underlying
such Award have been issued, and all restrictions applicable to such Shares have
lapsed;

 

(ii)             No Award or interest or right therein shall be liable for or
otherwise subject to the debts, contracts or engagements of the Holder or the
Holder’s successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy) unless and until such Award has
been exercised, or the Shares underlying such Award have been issued, and all
restrictions applicable to such Shares have lapsed, and any attempted
disposition of an Award prior to satisfaction of these conditions shall be null
and void and of no effect, except to the extent that such disposition is
permitted by Section 11.3(a)(i); and

 

(iii)            During the lifetime of the Holder, only the Holder may exercise
any exercisable portion of an Award granted to such Holder under the Plan,
unless it has been disposed of pursuant to a DRO. After the death of the Holder,
any exercisable portion of an Award may, prior to the time when such portion
becomes unexercisable under the Plan or the applicable Program or Award
Agreement, be exercised by the Holder’s personal representative or by any person
empowered to do so under the deceased Holder’s will or under the then-applicable
laws of descent and distribution.

 

(b)                   Notwithstanding Section 11.3(a), the Administrator, in its
sole discretion, may determine to permit a Holder or a Permitted Transferee of
such Holder to transfer an Award other than an Incentive Stock Option (unless
such Incentive Stock Option is intended to become a Nonqualified Stock Option)
to any one or more Permitted Transferees of such Holder, subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than (A) to another Permitted Transferee of the applicable Holder or
(B) by will or the laws of descent and distribution or, subject to the consent
of the Administrator, pursuant to a DRO; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Holder (other than the
ability to further transfer the Award to any Person other than another Permitted
Transferee of the applicable Holder); and (iii) the Holder (or transferring
Permitted Transferee) and the receiving Permitted Transferee shall execute any
and all documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under Applicable
Law and (C) evidence the transfer. In addition, and further notwithstanding
Section 11.3(a), hereof, the Administrator, in its sole discretion, may
determine to permit a Holder to transfer Incentive Stock Options to a trust that
constitutes a Permitted Transferee if, under Section 671 of the Code and other
Applicable Law, the Holder is considered the sole beneficial owner of the
Incentive Stock Option while it is held in the trust.

 

(c)                   Notwithstanding Section 11.3(a), a Holder may, in the
manner determined by the Administrator, designate a beneficiary to exercise the
rights of the Holder and to receive any distribution with respect to any Award
upon the Holder’s death. A beneficiary, legal guardian, legal representative, or
other person claiming any rights pursuant to the Plan is subject to all terms
and conditions of the Plan and any Program or Award Agreement applicable to the
Holder and any additional restrictions deemed necessary or appropriate by the
Administrator. If the Holder is married or a domestic partner in a domestic
partnership qualified under Applicable Law and resides in a community property
state, a designation of a person other than the Holder’s spouse or domestic
partner, as applicable, as the Holder’s beneficiary with respect to more than
50% of the Holder’s interest in the Award shall not be effective without the
prior written or electronic consent of the Holder’s spouse or domestic partner.
If no beneficiary has been designated or survives the Holder, payment shall be
made to the person entitled thereto pursuant to the Holder’s will or the laws of
descent and distribution. Subject to the foregoing, a beneficiary designation
may be changed or revoked by a Holder at any time; provided that the change or
revocation is delivered in writing to the Administrator prior to the Holder’s
death.

 



 

 

 

11.4  Conditions to Issuance of Shares.

 

(a)                   The Administrator shall determine the methods by which
Shares shall be delivered or deemed to be delivered to Holders. Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates or make any book entries evidencing Shares pursuant to
the exercise of any Award, unless and until the Administrator has determined,
with advice of counsel, that the issuance of such Shares is in compliance with
Applicable Law and the Shares are covered by an effective registration statement
or applicable exemption from registration. In addition to the terms and
conditions provided herein, the Administrator may require that a Holder make
such reasonable covenants, agreements and representations as the Administrator,
in its sole discretion, deems advisable in order to comply with Applicable Law.

 

(b)                   All share certificates delivered pursuant to the Plan and
all Shares issued pursuant to book entry procedures are subject to any
stop-transfer orders and other restrictions as the Administrator deems necessary
or advisable to comply with Applicable Law. The Administrator may place legends
on any share certificate or book entry to reference restrictions applicable to
the Shares (including, without limitation, restrictions applicable to Restricted
Stock).

 

(c)                   The Administrator shall have the right to require any
Holder to comply with any timing or other restrictions with respect to the
settlement, distribution or exercise of any Award, including a window-period
limitation, as may be imposed in the sole discretion of the Administrator.

 

(d)                  No fractional Shares shall be issued and the Administrator,
in its sole discretion, shall determine whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding down.

 

(e)                   The Company, in its sole discretion, may (i) retain
physical possession of any stock certificate evidencing Shares until any
restrictions thereon shall have lapsed and/or (ii) require that the stock
certificates evidencing such Shares be held in custody by a designated escrow
agent (which may but need not be the Company) until the restrictions thereon
shall have lapsed, and that the Holder deliver a stock power, endorsed in blank,
relating to such Shares.

 

(f)                    Notwithstanding any other provision of the Plan, unless
otherwise determined by the Administrator or required by Applicable Law, the
Company shall not deliver to any Holder certificates evidencing Shares issued in
connection with any Award and instead such Shares shall be recorded in the books
of the Company (or, as applicable, its transfer agent or stock plan
administrator).

 

11.5  Forfeiture and Claw-Back Provisions.  All Awards (including any proceeds,
gains or other economic benefit actually or constructively received by a Holder
upon any receipt or exercise of any Award or upon the receipt or resale of any
Shares underlying the Award) shall be subject to the provisions of any claw-back
policy implemented by the Company, including, without limitation, any claw-back
policy adopted to comply with the requirements of Applicable Law, including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and any rules or regulations promulgated thereunder, to the extent set forth
in such claw-back policy and/or in the applicable Award Agreement.

 



 

 

 

11.6  Prohibition on Repricing.  Subject to Section 13.2, the Administrator
shall not, without the approval of the stockholders of the Company,
(a) authorize the amendment of any outstanding Option or Stock Appreciation
Right to reduce its price per Share, or (b) cancel any Option or Stock
Appreciation Right in exchange for cash or another Award when the Option or
Stock Appreciation Right price per Share exceeds the Fair Market Value of the
underlying Shares. Furthermore, for purposes of this Section 11.6, except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the terms of outstanding Awards
may not be amended to reduce the exercise price per Share of outstanding Options
or Stock Appreciation Rights or cancel outstanding Options or Stock Appreciation
Rights in exchange for cash, other Awards or Options or Stock Appreciation
Rights with an exercise price per Share that is less than the exercise price per
Share of the original Options or Stock Appreciation Rights without the approval
of the stockholders of the Company.

 

11.7  Amendment of Awards.  Subject to Applicable Law, the Administrator may
amend, modify or terminate any outstanding Award (provided that such amendment
or modification does not constitute an acceleration, in whole or in part, of the
vesting or lapsing of restrictions of any Award or portion thereof), including
but not limited to, substituting therefor another Award of the same or a
different type, changing the date of exercise or settlement, and converting an
Incentive Stock Option to a Non-Qualified Stock Option. The Holder’s consent to
such action shall be required unless (a) the Administrator determines that the
action, taking into account any related action, would not materially and
adversely affect the Holder, or (b) the change is otherwise permitted under the
Plan (including, without limitation, under Section 13.2 or 13.10).

 

11.8  Data Privacy.  As a condition of receipt of any Award, each Holder
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 11.8 by
and among, as applicable, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Holder’s participation
in the Plan. The Company and its Subsidiaries may hold certain personal
information about a Holder, including but not limited to, the Holder’s name,
home address and telephone number, date of birth, social security or insurance
number or other identification number, salary, nationality, job title(s), any
shares of stock held in the Company or any of its Subsidiaries, details of all
Awards, in each case, for the purpose of implementing, managing and
administering the Plan and Awards (the “Data”). The Company and its Subsidiaries
may transfer the Data amongst themselves as necessary for the purpose of
implementation, administration and management of a Holder’s participation in the
Plan, and the Company and its Subsidiaries may each further transfer the Data to
any third parties assisting the Company and its Subsidiaries in the
implementation, administration and management of the Plan. These recipients may
be located in the Holder’s country, or elsewhere, and the Holder’s country may
have different data privacy laws and protections than the recipients’ country.
Through acceptance of an Award, each Holder authorizes such recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Holder’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Company or any of its
Subsidiaries or the Holder may elect to deposit any Shares. The Data related to
a Holder will be held only as long as is necessary to implement, administer, and
manage the Holder’s participation in the Plan. A Holder may, at any time, view
the Data held by the Company with respect to such Holder, request additional
information about the storage and processing of the Data with respect to such
Holder, recommend any necessary corrections to the Data with respect to the
Holder or refuse or withdraw the consents herein in writing, in any case without
cost, by contacting his or her local human resources representative. The Company
may cancel Holder’s ability to participate in the Plan and, in the
Administrator’s discretion, the Holder may forfeit any outstanding Awards if the
Holder refuses or withdraws his or her consents as described herein. For more
information on the consequences of refusal to consent or withdrawal of consent,
Holders may contact the Company.

 



 

 

 

ARTICLE 12.

 

ADMINISTRATION

 

12.1  Administrator.  The Committee shall administer the Plan (except as
otherwise permitted herein). To the extent necessary to comply with Rule 16b-3
of the Exchange Act, and with respect to Awards that, when granted, were
intended to be Performance-Based Compensation, including Options and Stock
Appreciation Rights, then the Committee shall take all action with respect to
such Awards, and the individuals taking such action shall consist solely of two
or more Non-Employee Directors, each of whom is intended to qualify as both a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule and an “outside director” for purposes of Section 162(m) of the
Code. Additionally, to the extent required by Applicable Law, each of the
individuals constituting the Committee shall be an “independent director” under
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded. Notwithstanding the foregoing, any action
taken by the Committee shall be valid and effective, whether or not members of
the Committee at the time of such action are later determined not to have
satisfied the requirements for membership set forth in this Section 12.1 or the
Organizational Documents. Except as may otherwise be provided in the
Organizational Documents or as otherwise required by Applicable Law,
(a) appointment of Committee members shall be effective upon acceptance of
appointment, (b) Committee members may resign at any time by delivering written
or electronic notice to the Board and (c) vacancies in the Committee may only be
filled by the Board. Notwithstanding the foregoing, the Board or Committee may
delegate its authority hereunder to the extent permitted by Section 12.6.

 

12.2  Duties and Powers of Administrator.  It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan, all Programs and Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan and any Program as
are not inconsistent with the Plan, to interpret, amend or revoke any such
rules and to amend any Program or Award Agreement; provided that the rights or
obligations of the Holder of the Award that is the subject of any such Program
or Award Agreement are not materially and adversely affected by such amendment,
unless the consent of the Holder is obtained or such amendment is otherwise
permitted under Section 11.7 or Section 13.10. In its sole discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Committee in its capacity as the Administrator under the Plan except with
respect to matters which under Rule 16b-3 under the Exchange Act or any
successor rule, or Section 162(m) of the Code, or any regulations or
rules issued thereunder, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.

  

12.3  Action by the Administrator.  Unless otherwise established by the Board,
set forth in any Organizational Documents or as required by Applicable Law, a
majority of the Administrator shall constitute a quorum and the acts of a
majority of the members present at any meeting at which a quorum is present, and
acts approved in writing by all members of the Administrator in lieu of a
meeting, shall be deemed the acts of the Administrator. Each member of the
Administrator is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent registered public
accounting firm, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

 

12.4  Authority of Administrator.  Subject to the Organizational Documents, any
specific designation in the Plan and Applicable Law, the Administrator has the
exclusive power, authority and sole discretion to:

 

(a)                   Designate Eligible Individuals to receive Awards;

 

(b)                   Determine the type or types of Awards to be granted to
each Eligible Individual (including, without limitation, any Awards granted in
tandem with another Award granted pursuant to the Plan);

 

(c)                   Determine the number of Awards to be granted and the
number of Shares to which an Award will relate;

 

(d)                   Determine the terms and conditions of any Award granted
pursuant to the Plan, including, but not limited to, the exercise price, grant
price, purchase price, any Performance Criteria or performance criteria, any
restrictions or limitations on the Award, any schedule for vesting, lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof permitted under the Plan, and any provisions
related to non-competition and claw-back and recapture of gain on an Award,
based in each case on such considerations as the Administrator in its sole
discretion determines;

 

(e)                   Determine whether, to what extent, and under what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in cash, Shares, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;

 



 

 

 

(f)                    Prescribe the form of each Award Agreement, which need
not be identical for each Holder;

 

(g)                   Decide all other matters that must be determined in
connection with an Award;

  

(h)                   Establish, adopt, or revise any Programs, rules and
regulations as it may deem necessary or advisable to administer the Plan;

 

(i)                    Interpret the terms of, and any matter arising pursuant
to, the Plan, any Program or any Award Agreement;

 

(j)                     Make all other decisions and determinations that may be
required pursuant to the Plan or as the Administrator deems necessary or
advisable to administer the Plan; and

 

(k)                   Accelerate wholly or partially the vesting or lapse of
restrictions of any Award or portion thereof at any time after the grant of an
Award, subject to whatever terms and conditions it selects and Section 13.2;
provided, however, that such acceleration may occur only in the event of the
Holder’s death or disability or in connection with a Change in Control. 

12.5  Decisions Binding.  The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program or any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding and conclusive on all Persons.

 

12.6  Delegation of Authority.  The Board or Committee may from time to time
delegate to a committee of one or more members of the Board or one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to this Article 12; provided, however, that in
no event shall an officer of the Company be delegated the authority to grant
Awards to, or amend Awards held by, the following individuals: (a) individuals
who are subject to Section 16 of the Exchange Act, (b) Covered Employees with
respect to Awards intended to constitute Performance Based Compensation, or
(c) officers of the Company to whom authority to grant or amend Awards has been
delegated hereunder; provided, further, that any delegation of administrative
authority shall only be permitted to the extent it is permissible under any
Organizational Documents and Applicable Law (including, without limitation,
Section 162(m) of the Code). Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation or that are otherwise included in the applicable Organizational
Documents, and the Board or Committee, as applicable, may at any time rescind
the authority so delegated or appoint a new delegatee. At all times, the
delegatee appointed under this Section 12.6 shall serve in such capacity at the
pleasure of the Board or the Committee, as applicable, and the Board or the
Committee may abolish any committee at any time and re-vest in itself any
previously delegated authority.

 

ARTICLE 13.

 

MISCELLANEOUS PROVISIONS

 

13.1  Amendment, Suspension or Termination of the Plan.

 

(a)                   Except as otherwise provided in Section 13.1(b), the Plan
may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board; provided that, except
as provided in Section 11.7 and Section 13.10, no amendment, suspension or
termination of the Plan shall, without the consent of the Holder, materially and
adversely affect any rights or obligations under any Award theretofore granted
or awarded, unless the Award itself otherwise expressly so provides.

  

(b)                   Notwithstanding Section 13.1(a), the Board may not, except
as provided in Section 13.2, take any of the following actions without approval
of the Company’s stockholders given within twelve (12) months before or after
such action: (i) increase the limit imposed in Section 3.1 on the maximum number
of Shares which may be issued under the Plan or the Award Limit, (ii) reduce the
price per share of any outstanding Option or Stock Appreciation Right granted
under the Plan or take any action prohibited under Section 11.6, or (iii) cancel
any Option or Stock Appreciation Right in exchange for cash or another Award in
violation of Section 11.6.

 



 

 

 

(c)                   No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and notwithstanding anything herein
to the contrary, in no event may any Award be granted under the Plan after the
tenth (10th) anniversary of the earlier of (i) the date on which the Plan was
adopted by the Board or (ii) the date the Plan was approved by the Company’s
stockholders (such anniversary, the “Expiration Date”). Any Awards that are
outstanding on the Expiration Date shall remain in force according to the terms
of the Plan, the applicable Program and the applicable Award Agreement.

 

13.2  Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

 

(a)                   In the event of any stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the shares of the Company’s stock or the share price of
the Company’s stock other than an Equity Restructuring, the Administrator may
make equitable adjustments, if any, to reflect such change with respect to:
(i) the aggregate number and kind of Shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Section 3.1 on
the maximum number and kind of Shares which may be issued under the Plan, and
adjustments of the Award Limit); (ii) the number and kind of Shares (or other
securities or property) subject to outstanding Awards; (iii) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (iv) the
grant or exercise price per share for any outstanding Awards under the Plan. Any
adjustment affecting an Award that, when granted, was intended as
Performance-Based Compensation shall be made consistent with the requirements of
Section 162(m) of the Code unless otherwise determined by the Administrator.

 

(b)                   In the event of any transaction or event described in
Section 13.2(a) or any unusual or nonrecurring transactions or events affecting
the Company, any Subsidiary of the Company, or the financial statements of the
Company or any Subsidiary, or of changes in Applicable Law or Applicable
Accounting Standards, the Administrator, in its sole discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event, is
hereby authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
Applicable Law or Applicable Accounting Standards:

 

(i)              To provide for the termination of any such Award in exchange
for an amount of cash and/or other property with a value equal to the amount
that would have been attained upon the exercise of such Award or realization of
the Holder’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 13.2 the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Holder’s rights, then such
Award may be terminated by the Company without payment);

 

(ii)             To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and applicable exercise or
purchase price, in all cases, as determined by the Administrator;

 

(iii)            To make adjustments in the number and type of Shares of the
Company’s stock (or other securities or property) subject to outstanding Awards,
and/or in the terms and conditions of (including the grant or exercise price),
and the criteria included in, outstanding Awards and Awards which may be granted
in the future;

 



 

 

 

(iv)           To provide that such Award shall be exercisable or payable or
fully vested with respect to all Shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Program or Award
Agreement;

 

(v)             To replace such Award with other rights or property selected by
the Administrator; and/or

 

(vi)            To provide that the Award cannot vest, be exercised or become
payable after such event.

 

(c)                   In connection with the occurrence of any Equity
Restructuring, and notwithstanding anything to the contrary in
Sections 13.2(a) and 13.2(b):

 

(i)               The number and type of securities subject to each outstanding
Award and the exercise price or grant price thereof, if applicable, shall be
equitably adjusted; and/or

 

(ii)             The Administrator shall make such equitable adjustments, if
any, as the Administrator, in its sole discretion, may deem appropriate to
reflect such Equity Restructuring with respect to the aggregate number and kind
of Shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitation in Section 3.1 on the maximum number and kind of
Shares which may be issued under the Plan, and adjustments of the Award Limit).
The adjustments provided under this Section 13.2(c) shall be nondiscretionary
and shall be final and binding on the affected Holder and the Company.

 

(d)                   Notwithstanding any other provision of the Plan, in the
event of a Change in Control, unless the Administrator elects to (i) terminate
an Award in exchange for cash, rights or property, or (ii) cause an Award to
become fully exercisable and no longer subject to any forfeiture restrictions
immediately prior to the consummation of a Change in Control, pursuant to
Section 13.2, (A) such Award (other than any portion subject to
performance-based vesting) shall continue in effect or be assumed or an
equivalent Award substituted by the successor corporation or a parent or
subsidiary of the successor corporation and (B) the portion of such Award
subject to performance-based vesting shall be subject to the terms and
conditions of the applicable Award Agreement and, in the absence of applicable
terms and conditions, the Administrator’s discretion. In the event an Award
continues in effect or is assumed or an equivalent Award substituted, and a
Holder incurs a Termination of Service without “cause” (as such term is defined
in the sole discretion of the Administrator, or as set forth in the Award
Agreement relating to such Award) upon or within twelve (12) months following
the Change in Control, then such Holder shall be fully vested in such continued,
assumed or substituted Award.

 

(e)                   In the event that the successor corporation in a Change in
Control refuses to assume or substitute for an Award (other than any portion
subject to performance-based vesting), the Administrator may cause (i) any or
all of such Award (or portion thereof) to terminate in exchange for cash, rights
or other property pursuant to Section 13.2(b)(i) or (ii) any or all of such
Award (or portion thereof) to become fully exercisable immediately prior to the
consummation of such transaction and all forfeiture restrictions on any or all
of such Award to lapse. If any such Award is exercisable in lieu of assumption
or substitution in the event of a Change in Control, the Administrator shall
notify the Holder that such Award shall be fully exercisable for such period of
time (if any) as may be determined by the Administrator, contingent upon the
occurrence of the Change in Control, and such Award shall terminate upon the
expiration of such period.

 

(f)                    For the purposes of this Section 13.2, an Award shall be
considered assumed if, following the Change in Control, the Award confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control was not solely common
stock of the successor corporation or its parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each Share subject to an Award, to
be solely common stock of the successor corporation or its parent equal in fair
market value to the per-share consideration received by holders of Common Stock
in the Change in Control.

 



 

 

 

(g)                   The Administrator, in its sole discretion, may include
such further provisions and limitations in any Award, agreement or certificate,
as it may deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

 

(h)                   Unless otherwise determined by the Administrator, no
adjustment or action described in this Section 13.2 or in any other provision of
the Plan shall be authorized to the extent it would (i) with respect to Awards
which are granted to Covered Employees and were, when granted, intended to
qualify as Performance-Based Compensation, cause such Award to fail to so
qualify as Performance-Based Compensation, (ii) cause the Plan to violate
Section 422(b)(1) of the Code, (iii) result in short-swing profits liability
under Section 16 of the Exchange Act or violate the exemptive conditions of
Rule 16b-3 of the Exchange Act, or (iv) cause an Award to fail to be exempt from
or comply with Section 409A.

 

(i)                    The existence of the Plan, any Program, any Award
Agreement and/or the Awards granted hereunder shall not affect or restrict in
any way the right or power of the Company or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

(j)                    In the event of any pending stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the Shares or the share price of the Common Stock
including any Equity Restructuring, for reasons of administrative convenience,
the Company, in its sole discretion, may refuse to permit the exercise of any
Award during a period of up to thirty (30) days prior to the consummation of any
such transaction.

 

13.3  Approval of Plan by Stockholders.  The Plan shall be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan. If the Plan is not approved by the
Company’s stockholders, (i) it will not become effective, (ii) no Awards shall
be granted thereunder, and (iii) the Existing Plan will continue in full force
and effect in accordance with its terms.

 

13.4  No Stockholders Rights.  Except as otherwise provided herein or in an
applicable Program or Award Agreement, a Holder shall have none of the rights of
a stockholder with respect to Shares covered by any Award until the Holder
becomes the record owner of such Shares.

 

13.5  Paperless Administration.  In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

 

13.6  Effect of Plan upon Other Compensation Plans and Awards Under Existing
Plan.  The adoption of the Plan shall not affect any other compensation or
incentive plans in effect for the Company or any Subsidiary. Nothing in the Plan
shall be construed to limit the right of the Company or any Subsidiary: (a) to
establish any other forms of incentives or compensation for Employees of the
Company or any Subsidiary, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association. The adoption of this Plan shall
not affect, modify, or terminate any award or grant made under the Existing
Plan, including awards granted under the Existing Plan that have terms or
conditions inconsistent with the requirements of this Plan.

 



 

 

 

13.7  Compliance with Laws.  The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all Applicable Law. The Administrator, in
its sole discretion, may take whatever actions it deems necessary or appropriate
to effect compliance with Applicable Law, including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars. Notwithstanding anything to the contrary herein, the Administrator
may not take any actions hereunder, and no Awards shall be granted, that would
violate Applicable Law. To the extent permitted by Applicable Law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to Applicable Law.

 

13.8  Titles and Headings, References to Sections of the Code or Exchange Act. 
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

  

13.9  Governing Law.  The Plan and any Programs and Award Agreements hereunder
shall be administered, interpreted and enforced under the internal laws of the
State of California without regard to conflicts of laws thereof or of any other
jurisdiction.

 

13.10  Section 409A.  To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A, the Plan, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A. To
the extent applicable, the Plan, the Program and any Award Agreements shall be
interpreted in accordance with Section 409A. Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date the
Administrator determines that any Award may be subject to Section 409A, the
Administrator may (but is not obligated to), without a Holder’s consent, adopt
such amendments to the Plan and the applicable Program and Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A and thereby avoid the application of any penalty taxes under
Section 409A. The Company makes no representations or warranties as to the tax
treatment of any Award under Section 409A or otherwise. The Company shall have
no obligation under this Section 13.10 or otherwise to take any action (whether
or not described herein) to avoid the imposition of taxes, penalties or interest
under Section 409A with respect to any Award and shall have no liability to any
Holder or any other person if any Award, compensation or other benefits under
the Plan are determined to constitute non-compliant, “nonqualified deferred
compensation” subject to the imposition of taxes, penalties and/or interest
under Section 409A.

 

13.11  Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Subsidiary.

 

13.12  Indemnification.  To the extent permitted under Applicable Law and the
Organizational Documents, each member of the Administrator shall be indemnified
and held harmless by the Company from any loss, cost, liability, or expense that
may be imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Organizational Documents, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 



 

 

 

13.13  Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

 

13.14  Expenses.  The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

 

* * * * *

 



 

 

 

I hereby certify that the foregoing Plan was approved by the stockholders of
Reliance Steel & Aluminum Co. on May 20, 2020.

 

Executed on this 20th day of May, 2020.

  By: /s/ Karla R. Lewis     Name: Karla R. Lewis   Title: Senior Executive Vice
President & Chief Financial Officer

 



 

 

